Exhibit 10.2

$275,000,000

BILL BARRETT CORPORATION

8.75% SENIOR NOTES DUE 2025

REGISTRATION RIGHTS AGREEMENT

April 28, 2017

Merrill Lynch, Pierce, Fenner & Smith

                      Incorporated

as Representative for the several

Initial Purchasers named in Annex E hereto

 

c/o Merrill Lynch, Pierce, Fenner & Smith

                              Incorporated

One Bryant Park

New York, New York 10036

Ladies and Gentlemen:

Bill Barrett Corporation, a Delaware corporation (the “Issuer”), proposes to
issue and sell to Merrill Lynch, Pierce, Fenner & Smith Incorporated (the
“Representative”) as representative of the Initial Purchasers named on Annex E
hereto (the “Initial Purchasers”), upon the terms set forth in a purchase
agreement dated April 25, 2017 (the “Purchase Agreement”), $275,000,000
aggregate principal amount of its 8.75% Senior Notes due 2025 (the “Initial
Securities”) to be unconditionally guaranteed (the “Guarantee”) by the Issuer’s
subsidiaries, Circle B Land Company LLC (“Circle B”) and Aurora Gathering, LLC
(“Aurora” and together with Circle B, the “Guarantors” and, together with Circle
B and the Issuer, the “Company”), which are signatories hereto as guarantors.
The Initial Securities will be issued pursuant to an Indenture, dated as of
April 28, 2017 (the “Indenture”), by and among the Issuer, the Guarantors and
Deutsche Bank Trust Company Americas, as trustee (the “Trustee”). As an
inducement to the Initial Purchasers, the Company agrees with the Initial
Purchasers, for the benefit of the holders of the Initial Securities (including,
without limitation, the Initial Purchasers), the Exchange Securities (as defined
below) and the Private Exchange Securities (as defined below) (collectively, the
“Holders”), as follows:

 

  1. Registered Exchange Offer.

The Company shall, at its own cost, prepare and file with the Securities and
Exchange Commission (the “Commission”) a registration statement (the “Exchange
Offer Registration Statement”) on an appropriate form under the Securities Act
of 1933, as amended (the “Securities Act”), with respect to a proposed offer
(the “Registered Exchange Offer”) to the Holders of Transfer Restricted
Securities (as defined in Section 6(d) hereof), who are not prohibited by any
law or policy of the Commission from participating in the Registered Exchange
Offer, to issue and deliver to such Holders, in exchange for the Initial
Securities, a like aggregate principal amount of debt securities (the “Exchange
Securities”) of the Company



--------------------------------------------------------------------------------

issued under the Indenture and identical in all material respects to the Initial
Securities (except for the transfer restrictions relating to the Initial
Securities and the provisions relating to the matters described in Section 6
hereof) that would be registered under the Securities Act. The Company shall use
its commercially reasonable efforts to cause such Exchange Offer Registration
Statement to be declared effective under the Securities Act within 360 days of
the date hereof, and, if and from the date declared effective, shall keep the
Registered Exchange Offer open for not less than 20 business days (or longer, if
required by applicable law) after the date notice of the Registered Exchange
Offer is mailed to the Holders.

Unless the Registered Exchange Offer would not be permitted by applicable law or
policy of the Commission, the Company will commence the Registered Exchange
Offer and use its commercially reasonable efforts to issue on or prior to 45
business days, or longer, if required by applicable securities laws, after the
date on which the Exchange Offer Registration Statement is declared effective by
the Commission, the Exchange Securities in exchange for all Transfer Restricted
Securities tendered prior thereto in the Registered Exchange Offer.

Following the declaration of the effectiveness of the Exchange Offer
Registration Statement, the Company shall promptly commence the Registered
Exchange Offer, it being the objective of such Registered Exchange Offer to
enable each Holder of Transfer Restricted Securities electing to exchange the
Initial Securities for Exchange Securities (assuming that such Holder is not an
affiliate of the Company within the meaning of the Securities Act, acquires the
Exchange Securities in the ordinary course of such Holder’s business and has no
arrangements or understanding with any person to participate in the distribution
of the Exchange Securities and is not prohibited by any law or policy of the
Commission from participating in the Registered Exchange Offer) to trade such
Exchange Securities from and after their receipt without any limitations or
restrictions under the Securities Act; provided, however, that the Exchanging
Dealers (as defined below) will be required to deliver a prospectus in
connection with resales of Exchange Securities.

The Company acknowledges that, pursuant to current interpretations by the
Commission’s staff of Section 5 of the Securities Act, in the absence of an
applicable exemption therefrom, each Holder which is a broker-dealer electing to
exchange Initial Securities, acquired for its own account as a result of market
making activities or other trading activities, for Exchange Securities (an
“Exchanging Dealer”), is required to deliver a prospectus containing the
information set forth in (a) Annex A hereto on the cover, (b) Annex B hereto in
the “Exchange Offer Procedures” section and the “Purpose of the Exchange Offer”
section, and (c) Annex C hereto in the “Plan of Distribution” section of such
prospectus in connection with a sale of any such Exchange Securities received by
such Exchanging Dealer pursuant to the Registered Exchange Offer.

The Company shall use its reasonable best efforts to keep the Exchange Offer
Registration Statement effective and to amend and supplement the prospectus
contained therein, in order to permit such prospectus to be lawfully delivered
by all persons subject to the prospectus delivery requirements of the Securities
Act for such period of time as such persons must comply with such requirements
in order to resell the Exchange Securities; provided, however, that (i) in the
case where such prospectus and any amendment or supplement thereto must be
delivered by an Exchanging Dealer, such period shall be the lesser of 180 days
and the

 

2



--------------------------------------------------------------------------------

date on which all Exchanging Dealers have sold all Exchange Securities held by
them (unless such period is extended pursuant to Section 3(j) below) and
(ii) the Company shall make such prospectus and any amendment or supplement
thereto available to any broker-dealer for use in connection with any resale of
any Exchange Securities for a period of not less than 180 days after the
consummation of the Registered Exchange Offer.

If, upon consummation of the Registered Exchange Offer, any Initial Purchaser
holds Initial Securities acquired by it as part of its initial distribution, the
Company, simultaneously with the delivery of the Exchange Securities pursuant to
the Registered Exchange Offer, shall issue and deliver to such Initial Purchaser
upon the written request of such Initial Purchaser, in exchange (the “Private
Exchange”) for the Initial Securities held by such Initial Purchaser, a like
principal amount of debt securities of the Company issued under the Indenture
and identical in all material respects (including the existence of restrictions
on transfer under the Securities Act and the securities laws of the several
states of the United States, but excluding provisions relating to the matters
described in Section 6 hereof) to the Initial Securities (the “Private Exchange
Securities”). The Initial Securities, the Exchange Securities and the Private
Exchange Securities are herein collectively called the “Securities”; provided,
further, that if the Transmittal Letters relating to the Registered Exchange
Offer as provided to the Company indicate that no Holder is a broker-dealer, the
Company will not be obligated to maintain the effectiveness of such Exchange
Offer Registration Statement after the consummation of the Registered Exchange
Offer.

In connection with the Registered Exchange Offer, the Company shall:

(a) deliver to each Holder a copy of the prospectus forming part of the Exchange
Offer Registration Statement, together with an appropriate Letter of Transmittal
and related documents;

(b) keep the Registered Exchange Offer open for not less than 20 business days
(or longer, if required by applicable law) after the date notice thereof is
mailed to the Holders;

(c) utilize the services of a depositary for the Registered Exchange Offer,
which may be the Trustee or an affiliate of the Trustee;

(d) permit Holders to withdraw tendered Securities at any time prior to the
close of business, New York time, on the last business day on which the
Registered Exchange Offer shall remain open; and

(e) otherwise comply with all applicable laws.

As soon as practicable after the close of the Registered Exchange Offer or the
Private Exchange, as the case may be, the Company shall:

(x) accept for exchange all the Securities validly tendered and not withdrawn
pursuant to the Registered Exchange Offer and the Private Exchange; and

(y) cause the Trustee to deliver promptly to each Holder of the Initial
Securities, Exchange Securities or Private Exchange Securities, as the case may
be, equal in principal amount to the Initial Securities of such Holder so
accepted for exchange.

 

3



--------------------------------------------------------------------------------

Interest on each Exchange Security and Private Exchange Security issued pursuant
to the Registered Exchange Offer and in the Private Exchange will accrue from
the last interest payment date on which interest was paid on the Initial
Securities surrendered in exchange therefor or, if no interest has been paid on
the Initial Securities, from the date of original issue of the Initial
Securities (the “Issue Date”).

Each Holder participating in the Registered Exchange Offer shall be required to
represent to the Company that at the time of the consummation of the Registered
Exchange Offer (i) any Exchange Securities received by such Holder will be
acquired in the ordinary course of its business, (ii) such Holder has no
arrangements or understanding with any person to participate in the distribution
of the Securities or the Exchange Securities within the meaning of the
Securities Act, (iii) such Holder is not an “affiliate,” as defined in Rule 405
of the Securities Act, of the Company or if it is an affiliate, such Holder will
comply with the registration and prospectus delivery requirements of the
Securities Act to the extent applicable, (iv) if such Holder is not a
broker-dealer, that it is not engaged in, and does not intend to engage in, the
distribution of the Exchange Securities and (v) if such Holder is a
broker-dealer, that it will receive Exchange Securities for its own account in
exchange for Initial Securities that were acquired as a result of market-making
activities or other trading activities and that it will be required to
acknowledge that it will deliver a prospectus in connection with any resale of
such Exchange Securities.

Notwithstanding any other provisions hereof, the Company will ensure that
(i) any Exchange Offer Registration Statement and any amendment thereto and any
prospectus forming part thereof and any supplement thereto comply in all
material respects with the Securities Act and the rules and regulations
thereunder, (ii) any Exchange Offer Registration Statement and any amendment
thereto do not, when they become effective, contain an untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein not misleading and (iii) any prospectus
forming part of any Exchange Offer Registration Statement, and any supplement to
such prospectus, do not include an untrue statement of a material fact or omit
to state a material fact required to be stated therein or necessary in order to
make the statements therein, in the light of the circumstances under which they
were made, not misleading.

 

  2. Shelf Registration.

If, (i) the Company is not (A) required to file the Exchange Offer Registration
Statement or (B) permitted to consummate the Registered Exchange Offer because
the Registered Exchange Offer is not permitted by applicable law or Commission
policy or (ii) any Holder of Transfer Restricted Securities notifies the Company
prior to the 20th business day following consummation of the Registered Exchange
Offer that (x) such Holder is prohibited by law or Commission policy from
participating in the Registered Exchange Offer, (y) such Holder may not resell
the Exchange Securities acquired by it in the Registered Exchange Offer to the
public without delivering a prospectus and the prospectus contained in the
Exchange Offer Registration Statement is not appropriate or available for such
resales by such Holder or (z) such Holder is a broker-dealer and holds Initial
Securities acquired directly from the Company or any of its affiliates, then:

(a) The Company shall, at its cost, use its commercially reasonable efforts to
file, on or prior to 60 days after so required or requested pursuant to this
Section 2, with the Commission a registration statement (the “Shelf Registration
Statement” and, together with the Exchange Offer Registration Statement, a
“Registration Statement”) on an appropriate form under the Securities Act
relating to the offer and sale of the Transfer Restricted Securities by the
Holders thereof from time to time in accordance with the methods of distribution
set forth in the Shelf Registration Statement and Rule 415 under the Securities
Act (hereinafter, the “Shelf Registration”) and shall use its commercially
reasonable efforts to cause the Shelf Registration Statement to be declared
effective by the Commission on or prior to 90 days after such Shelf Registration
Statement has been filed; provided, however, that no Holder (other than an
Initial Purchaser) shall be entitled to have the Securities held by it covered
by such Shelf Registration Statement unless such Holder agrees in writing to be
bound by all the provisions of this Agreement applicable to such Holder.

 

4



--------------------------------------------------------------------------------

(b) The Company shall use its commercially reasonable efforts to keep the Shelf
Registration Statement continuously effective, in order to permit the prospectus
included therein to be lawfully delivered by the Holders of the relevant
Securities, for a period of one year (or for such longer period if extended
pursuant to Section 3(j) below) from the date of its effectiveness or such
shorter period that will terminate when all the Securities covered by the Shelf
Registration Statement (i) have been sold pursuant thereto or (ii) may be sold
without any limitations by non-affiliates of the Company under clause (d)(1)(i)
of Rule 144 under the Securities Act, or any successor rule thereof, provided,
however, that the six month period shall be replaced with one year) (the “Shelf
Registration Period”). The Company shall be deemed not to have used its
commercially reasonable efforts to keep the Shelf Registration Statement
effective during the Shelf Registration Period if it voluntarily takes any
action that it knows at the time would result in Holders of Securities covered
thereby not being able to offer and sell such Securities during that period,
unless such action is required by applicable law.

(c) Notwithstanding any other provisions of this Agreement to the contrary, the
Company shall cause (i) the Shelf Registration Statement and any amendment
thereto and any related prospectus and any supplement thereto, as of the
effective date of the Shelf Registration Statement, amendment or supplement, to
comply in all material respects with the Securities Act and the rules and
regulations thereunder, (ii) the Shelf Registration Statement and any amendment
thereto not to contain any untrue statement of a material fact or omit to state
a material fact required to be stated therein or necessary in order to make the
statements therein not misleading and (iii) the prospectus related to the Shelf
Registration Statement, and any supplement to such prospectus, not to include an
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading.

 

5



--------------------------------------------------------------------------------

  3. Registration Procedures.

In connection with any Shelf Registration contemplated by Section 2 hereof and,
to the extent applicable, any Registered Exchange Offer contemplated by
Section 1 hereof, the following provisions shall apply:

(a) The Company shall (i) furnish one counsel for the Initial Purchasers and, in
the case of a Shelf Registration Statement, one counsel appointed by Holders of
a majority in principal amount of the Securities to be sold pursuant to such
Shelf Registration Statement, as the case may be (the “Representative”), prior
to the filing thereof with the Commission, a copy of the Registration Statement
and each amendment thereof (except with respect to documents incorporated by
reference therein) and each supplement, if any, to the prospectus included
therein, and the Company shall use its reasonable best efforts to reflect in
each such document, when so filed with the Commission, such comments as such
Representative(s) reasonably may propose; (ii) include the information set forth
in Annex A hereto on the cover, in Annex B hereto in the “Exchange Offer
Procedures” section and the “Purpose of the Exchange Offer” section and in Annex
C hereto in the “Plan of Distribution” section of the prospectus forming a part
of the Exchange Offer Registration Statement and include the information set
forth in Annex D hereto in the Letter of Transmittal delivered pursuant to the
Registered Exchange Offer; (iii) if requested by the Representative(s), include
the information required by Items 507 or 508 of Regulation S-K under the
Securities Act, as applicable, in the prospectus forming a part of the Exchange
Offer Registration Statement; (iv) include within the prospectus contained in
the Exchange Offer Registration Statement a section entitled “Plan of
Distribution,” reasonably acceptable to the Representative(s), which shall
contain a summary statement of the positions taken or policies made by the staff
of the Commission with respect to the potential “underwriter” status of any
broker-dealer that is the beneficial owner (as defined in Rule 13d-3 under the
Securities Exchange Act of 1934, as amended (the “Exchange Act”) of Exchange
Securities received by such broker-dealer in the Registered Exchange Offer (a
“Participating Broker-Dealer”), whether such positions or policies have been
publicly disseminated by the staff of the Commission or such positions or
policies, in the reasonable judgment of the Representative(s) represent the
prevailing views of the staff of the Commission; and (v) in the case of a Shelf
Registration Statement, include in the prospectus included in the Shelf
Registration Statement (or, if permitted by Commission Rule 430B(b), in a
prospectus supplement that becomes a part thereof pursuant to Commission Rule
430B(f)) that is delivered to any Holder pursuant to Section 3(d) and (f), the
names of the Holders who propose to sell Securities pursuant to the Shelf
Registration Statement as selling securityholders.

(b) The Company shall give written notice, in the case of clause (i) hereof, to
the Representative(s), and in the case of clauses (ii)-(v) hereof, to the
Representative(s), the Initial Purchasers, the Holders of the Securities
proposed to be sold under the Shelf Registration Statement and any Participating
Broker-Dealer from whom the Company has received prior written notice that it
will be a Participating Broker-Dealer in the Registered Exchange Offer (which
notice pursuant to clauses (ii)-(v) hereof shall be accompanied by an
instruction to suspend the use of the prospectus until the requisite changes
have been made):

(i) when the Registration Statement or any amendment thereto has been filed with
the Commission and when the Registration Statement or any post-effective
amendment thereto has become effective;

 

6



--------------------------------------------------------------------------------

(ii) of any request by the Commission for amendments or supplements to the
Registration Statement or the prospectus included therein or for additional
information;

(iii) of the issuance by the Commission of any stop order suspending the
effectiveness of the Registration Statement or the initiation of any proceedings
for that purpose, of the issuance by the Commission of a notification of
objection to the use of the form on which the Registration Statement has been
filed, and of the happening of any event that causes the Company to become an
“ineligible issuer,” as defined in Commission Rule 405;

(iv) of the receipt by the Company or its legal counsel of any notification with
respect to the suspension of the qualification of the Securities for sale in any
jurisdiction or the initiation or threat known to the Company of any proceeding
for such purpose; and

(v) of the happening of any event that requires the Company to make changes in
the Registration Statement or the prospectus in order that the Registration
Statement or the prospectus do not contain an untrue statement of a material
fact nor omit to state a material fact required to be stated therein or
necessary to make the statements therein (in the case of the prospectus, in
light of the circumstances under which they were made) not misleading.

(c) The Company shall make every reasonable effort to obtain the withdrawal at
the earliest possible time, of any order suspending the effectiveness of the
Registration Statement.

(d) The Company shall, upon request from any Holder of Securities included
within the coverage of the Shelf Registration, furnish to each such person,
without charge, at least one copy of the Shelf Registration Statement and any
post-effective amendment or supplement thereto, including financial statements
and schedules, and, if such person so requests in writing, all exhibits thereto
(including those, if any, incorporated by reference). The Company shall not,
without the prior approval of the Representative(s), make any offer relating to
the Securities that would constitute a “free writing prospectus,” as defined in
Commission Rule 405.

(e) The Company shall, upon request from any Initial Purchaser or any other
Holder, deliver to each such person, without charge, at least one copy of the
Exchange Offer Registration Statement and any post-effective amendment thereto,
including financial statements and schedules, and, if any such person so
requests, all exhibits thereto (including those incorporated by reference).

(f) The Company shall, upon request during the Shelf Registration Period from
any Holder of Securities included within the coverage of the Shelf Registration,

 

7



--------------------------------------------------------------------------------

deliver to each such person, without charge, as many copies of the prospectus
(including each preliminary prospectus) included in the Shelf Registration
Statement and any amendment or supplement thereto as such person may reasonably
request. The Company consents, subject to the provisions of this Agreement and
applicable law, to the use of the prospectus or any amendment or supplement
thereto by each of the selling Holders of the Securities in connection with the
offering and sale of the Securities covered by the prospectus and in the manner
described in the prospectus, or any amendment or supplement thereto, included in
the Shelf Registration Statement.

(g) The Company shall, upon request from any Initial Purchaser, any Exchanging
Dealer, any Participating Broker-Dealer and such other persons required to
deliver a prospectus following the Registered Exchange Offer, deliver to each
such person, without charge, as many copies of the final prospectus included in
the Exchange Offer Registration Statement and any amendment or supplement
thereto as such persons may reasonably request. The Company consents, subject to
the provisions of this Agreement and applicable law, to the use of the
prospectus or any amendment or supplement thereto by any Initial Purchaser, if
necessary, any Participating Broker-Dealer and such other persons required to
deliver a prospectus following the Registered Exchange Offer in connection with
the offering and sale of the Exchange Securities covered by the prospectus and
in the manner described in the prospectus, or any amendment or supplement
thereto, included in such Exchange Offer Registration Statement.

(h) Prior to any public offering of the Securities pursuant to any Shelf
Registration Statement, the Company shall register or qualify or cooperate with
the Holders of the Securities included therein and their respective counsel in
connection with the registration or qualification of the Securities for offer
and sale under the securities or “blue sky” laws of such states of the United
States as any Holder of the Securities reasonably requests in writing and do any
and all other acts or things reasonably necessary or advisable to enable the
offer and sale in such jurisdictions of the Securities covered by such
Registration Statement; provided, however, that the Company shall not be
required to (i) qualify generally to do business in any jurisdiction where it is
not then so qualified or (ii) take any action which would subject it to general
service of process or to taxation in any jurisdiction where it is not then so
subject.

(i) To the extent the Securities are not in book-entry form, the Company shall
cooperate with the Holders of the Securities to facilitate the timely
preparation and delivery of certificates representing the Securities to be sold
pursuant to any Registration Statement free of any restrictive legends and in
such denominations and registered in such names as the Holders may request a
reasonable period of time prior to sales of the Securities pursuant to such
Registration Statement.

(j) Upon the occurrence of any event contemplated by clauses (ii) through (v) of
Section 3(b) above during the period for which the Company is required to
maintain an effective Registration Statement, the Company shall promptly prepare
and file a post-effective amendment to the Registration Statement or a
supplement to the related prospectus and any other required document so that, as
thereafter delivered to Holders of

 

8



--------------------------------------------------------------------------------

the Securities or purchasers of Securities, the prospectus will not contain an
untrue statement of a material fact or omit to state any material fact required
to be stated therein or necessary to make the statements therein, in light of
the circumstances under which they were made, not misleading. If the Company
notifies any person in accordance with clauses (ii) through (v) of Section 3(b)
above to suspend the use of the prospectus until the requisite changes to the
prospectus have been made, then such persons shall suspend use of such
prospectus, and the period of effectiveness of the Shelf Registration Statement
provided for in Section 2(b) above and the Exchange Offer Registration Statement
provided for in Section 1 above shall each be extended by the number of days
from and including the date of the giving of such notice to and including the
date when the Initial Purchasers, the Holders of the Securities and any known
Participating Broker-Dealer shall have received such amended or supplemented
prospectus pursuant to this Section 3(j). During the period during which the
Company is required to maintain an effective Shelf Registration Statement
pursuant to this Agreement, the Company will prior to the three-year expiration
of that Shelf Registration Statement file, and use its commercially reasonable
efforts to cause to be declared effective (unless it becomes effective
automatically upon filing) within a period that avoids any interruption in the
ability of Holders of Securities covered by the expiring Shelf Registration
Statement to make registered dispositions, a new registration statement relating
to the Securities, which shall be deemed the “Shelf Registration Statement” for
purposes of this Agreement.

(k) Not later than the effective date of the applicable Registration Statement,
the Company will provide a CUSIP number for the Initial Securities, the Exchange
Securities or the Private Exchange Securities, as the case may be, and, if then
in certificated form, provide the Trustee with certificates for the Initial
Securities, the Exchange Securities or the Private Exchange Securities as the
case may be, in a form eligible for deposit with The Depository Trust Company.

(l) The Company will comply in all material respects with all rules and
regulations of the Commission to the extent and so long as they are applicable
to the Registered Exchange Offer or the Shelf Registration and will make
generally available to its security holders (or otherwise provide in accordance
with Section 11(a) of the Securities Act) an earnings statement satisfying the
provisions of Section 11(a) of the Securities Act, no later than 60 days after
the end of a 12-month period (or 105 days, if such period is a fiscal year)
beginning with the first month of the Company’s first fiscal quarter commencing
after the effective date of the Registration Statement, which statement shall
cover such 12-month period.

(m) The Company shall cause the Indenture to be qualified under the Trust
Indenture Act of 1939, as amended, in a timely manner and containing such
changes, if any, as shall be necessary for such qualification. In the event that
such qualification would require the appointment of a new trustee under the
Indenture, the Company shall appoint a new trustee thereunder pursuant to the
applicable provisions of the Indenture.

(n) The Company may require each Holder of Securities to be sold pursuant to the
Shelf Registration Statement to furnish to the Company such information
regarding

 

9



--------------------------------------------------------------------------------

the Holder and the distribution of the Securities as the Company may from time
to time reasonably require for inclusion in the Shelf Registration Statement,
and the Company may exclude from such registration the Securities of any Holder
that fails to furnish such information within a reasonable time after receiving
such request.

(o) The Company shall enter into such customary agreements (including, if
requested in the case of a Required Underwritten Offering, an underwriting
agreement in customary form) and take all such other reasonable and customary
action, if any, as any Holder of the Securities shall reasonably request in
order to facilitate the disposition of the Securities pursuant to any Shelf
Registration.

(p) In the case of any Shelf Registration, the Company shall (i) make reasonably
available for inspection by the Representative(s), and any attorney, accountant
or other agent retained by the Representative(s), at reasonable times and in a
reasonable manner, all relevant financial and other records, pertinent corporate
documents and properties of the Company and (ii) cause the Company’s officers,
directors, employees, accountants and auditors to supply all relevant
information reasonably requested by the Representative(s) or any such attorney,
accountant or agent in connection with the Shelf Registration Statement, in each
case, as shall be reasonably necessary to enable such persons, to conduct a
reasonable investigation within the meaning of Section 11 of the Securities Act;
provided, however, that no provision of this Agreement shall obligate the
Company to make available for such inspection or otherwise disclose any
non-public information to any person who does not agree to maintain the
confidentiality of such information and, to the extent the Company makes any
such information available to the Representative or any such attorney,
accountant or other agent, such person shall maintain such information in
confidence unless such disclosure is required in connection with a court
proceeding or by law, or such information is or becomes available to the public
generally or through a third party without, to the knowledge of any recipient of
confidential information, an accompanying obligation of confidentiality or is
independently developed.

(q) In the case of any Shelf Registration, the Company, if requested by any
Holder, who alone or together with other Holders, hold in the aggregate at least
$5.0 million of the Securities covered thereby, shall cause (i) its counsel to
deliver an opinion and updates thereof relating to the Securities in customary
form addressed to such Holders and the managing underwriters, if any, thereof
and dated, in the case of the initial opinion, the effective date of such Shelf
Registration Statement (it being agreed that the matters to be covered by such
opinion shall include, without limitation, the valid existence and good standing
of the Company and its subsidiaries; the due authorization, execution and
delivery of the relevant agreement of the type referred to in Section 3(o)
hereof; the due authorization, execution, authentication and issuance, and the
validity and enforceability, of the applicable Securities; the absence of
governmental approvals required to be obtained in connection with the Shelf
Registration Statement, the offering and sale of the applicable Securities, or
any agreement of the type referred to in Section 3(o) hereof; the compliance as
to form of such Shelf Registration Statement and any documents incorporated by
reference therein and of the Indenture with the requirements of the Securities
Act and the Trust Indenture Act, respectively; and (A) as of the date of

 

10



--------------------------------------------------------------------------------

the opinion and as of the effective date of the Shelf Registration Statement or
most recent post-effective amendment thereto, as the case may be, the absence
from such Shelf Registration Statement and the prospectus included therein, as
then amended or supplemented, and from any documents incorporated by reference
therein and (B) as of an applicable time identified by such Holders or managing
underwriters, the absence from such prospectus taken together with any other
documents identified by such Holders or managing underwriters, in the case of
(A) and (B), of an untrue statement of a material fact or the omission to state
therein a material fact required to be stated therein or necessary to make the
statements therein not misleading (in the case of any such incorporated
documents, in the light of the circumstances existing at the time that such
documents were filed with the Commission under the Exchange Act)); (ii) its
officers to execute and deliver all customary documents and certificates and
updates thereof requested by any underwriters of the applicable Securities and
(iii) its independent public accountants and the independent public accountants
with respect to any other entity for which financial information is provided in
the Shelf Registration Statement to provide to the selling Holders of the
applicable Securities and any underwriter therefor a comfort letter in customary
form and covering matters of the type customarily covered in comfort letters in
connection with primary underwritten offerings, subject to receipt of
appropriate documentation as contemplated, and only if permitted, by Statement
of Auditing Standards No. 72.

(r) In the case of the Registered Exchange Offer, if requested by the
Representative, the Company shall cause (i) its counsel to deliver to such
Initial Purchaser or such Participating Broker-Dealer a signed opinion in the
form set forth in Section 5(d) of the Purchase Agreement with such changes as
are customary in connection with the preparation of a Registration Statement and
(ii) its independent public accountants and the independent public accountants
with respect to any other entity for which financial information is provided in
the Registration Statement to deliver to such Initial Purchaser or such
Participating Broker-Dealer a comfort letter, in customary form, meeting the
requirements as to the substance thereof as set forth in Section 5(a) of the
Purchase Agreement, with appropriate date changes.

(s) If a Registered Exchange Offer or a Private Exchange is to be consummated,
upon delivery of the Initial Securities by Holders to the Company (or to such
other person as directed by the Company) in exchange for the Exchange Securities
or the Private Exchange Securities, as the case may be, the Company shall mark,
or cause to be marked, on the Initial Securities so exchanged that such Initial
Securities are being canceled in exchange for the Exchange Securities or the
Private Exchange Securities, as the case may be; in no event shall the Initial
Securities be marked as paid or otherwise satisfied.

(t) In the event of a Shelf Registration, the Company will use its reasonable
best efforts to (a) if the Initial Securities have been rated prior to the
initial sale of such Initial Securities, confirm such ratings will apply to the
Securities covered by the Shelf Registration Statement, or (b) if the Initial
Securities were not previously rated, cause the Securities covered by the Shelf
Registration Statement to be rated with the appropriate rating agencies, but in
each case only if so requested by Holders of a majority in aggregate principal
amount of Securities covered by such Registration Statement, or by the managing
underwriters, if any.

 

11



--------------------------------------------------------------------------------

(u) In the event of a Required Underwritten Offering in which any broker-dealer
registered under the Exchange Act shall underwrite any Securities or participate
as a member of an underwriting syndicate or selling group or “assist in the
distribution” (within the meaning of the Conduct Rules (the “Rules”) of the
Financial Industry Regulatory Authority (“FINRA”)) thereof, whether as a Holder
of such Securities or as an underwriter, a placement or sales agent or a broker
or dealer in respect thereof, or otherwise, the Company will assist such
broker-dealer in complying with the requirements of such Rules, including,
without limitation, by (i) if such Rules, including Rule 2720, shall so require,
engaging a “qualified independent underwriter” (as defined in Rule 2720) to
participate in the preparation of the Registration Statement relating to such
Securities, to exercise usual standards of due diligence in respect thereto and,
if any portion of the offering contemplated by such Registration Statement is an
underwritten offering or is made through a placement or sales agent, to
recommend the yield of such Securities, (ii) indemnifying any such qualified
independent underwriter to the extent of the indemnification of underwriters
provided in Section 5 hereof and (iii) providing such information to such
broker-dealer as may be required in order for such broker-dealer to comply with
the requirements of the Rules.

(v) The Company shall use its reasonable best efforts to take all other steps
necessary to effect the registration of the Securities covered by a Registration
Statement contemplated hereby.

 

  4. Registration Expenses.

The Company shall bear all fees and expenses incurred in connection with the
performance of its obligations under Sections 1 through 3 hereof (including, in
the event of a Shelf Registration, the reasonable fees and disbursements of one
firm of counsel designated by the Holders of a majority in principal amount of
the Initial Securities covered thereby to act as counsel for the Holders of the
Initial Securities in connection therewith. Each Holder shall be responsible for
paying all underwriting discounts and commissions, if any, relating to the sale
or disposition of such Holder’s Securities pursuant to a Shelf Registration
Statement.

 

  5. Indemnification.

(a) The Issuer and the Guarantors, jointly and severally, agree to indemnify and
hold harmless each Holder of the Securities, any Participating Broker-Dealer and
each person, if any, who controls such Holder or such Participating
Broker-Dealer within the meaning of the Securities Act or the Exchange Act (each
Holder, any Participating Broker-Dealer and such controlling persons are
referred to collectively as the “Indemnified Parties”) from and against any
losses, claims, damages or liabilities, joint or several, or any actions in
respect thereof (including, but not limited to, any losses, claims, damages,
liabilities or actions relating to purchases and sales of the Securities) to
which each Indemnified Party become subject under the Securities Act, the
Exchange Act or otherwise, insofar as such losses, claims, damages, liabilities
or actions arise out of or

 

12



--------------------------------------------------------------------------------

are based upon any untrue statement or alleged untrue statement of a material
fact contained in a Registration Statement or prospectus or in any amendment or
supplement thereto or in any preliminary prospectus or “issuer free writing
prospectus,” as defined in Commission Rule 433 (“Issuer FWP”), relating to a
Shelf Registration, or arise out of, or are based upon, the omission or alleged
omission to state therein a material fact required to be stated therein or
necessary to make the statements therein not misleading, and shall reimburse, as
incurred, the Indemnified Parties for any documented out-of-pocket legal or
other expenses reasonably incurred by them in connection with investigating or
defending any such loss, claim, damage, liability or action in respect thereof;
provided, however, that the Issuer and the Guarantors will not be liable in any
such case to the extent that such loss, claim, damage or liability arises out of
or is based upon any untrue statement or alleged untrue statement or omission or
alleged omission made in a Registration Statement or prospectus or in any
amendment or supplement thereto or in any preliminary prospectus or Issuer FWP
relating to a Shelf Registration in reliance upon and in conformity with written
information pertaining to such Holder and furnished to the Company by or on
behalf of such Holder specifically for inclusion therein.

(b) Each Holder of the Securities, severally and not jointly, will indemnify and
hold harmless the Issuer and the Guarantors, their directors and officers and
each person, if any, who controls the Issuer or the Guarantors within the
meaning of the Securities Act or the Exchange Act from and against any losses,
claims, damages or liabilities or any actions in respect thereof, to which the
Issuer or the Guarantors, their directors and officers or any such controlling
person become subject under the Securities Act, the Exchange Act or otherwise,
insofar as such losses, claims, damages, liabilities or actions arise out of or
are based upon any untrue statement or alleged untrue statement of a material
fact contained in a Registration Statement or prospectus or in any amendment or
supplement thereto or in any preliminary prospectus or Issuer FWP relating to a
Shelf Registration, or arise out of or are based upon the omission or the
alleged omission to state therein a material fact required to be stated therein
or necessary to make the statements therein not misleading, but in each case
only to the extent that the untrue statement or omission or alleged untrue
statement or omission was made in reliance upon and in conformity with written
information pertaining to such Holder and furnished to the Company by or on
behalf of such Holder specifically for inclusion therein; and, subject to the
limitation set forth immediately preceding this clause, shall reimburse, as
incurred, the Issuer or the Guarantors, their directors and officers or any such
controlling person for any documented out-of-pocket legal or other expenses
reasonably incurred by the Issuer or the Guarantors, their directors and
officers or any such controlling person in connection with investigating or
defending any loss, claim, damage, liability or action in respect thereof. This
indemnity agreement will be in addition to any liability that such Holder may
otherwise have to the Issuer, the Guarantors, their directors and officers or
any such controlling person.

(c) Promptly after receipt by an indemnified party under this Section 5 of
notice of the commencement of any action or proceeding (including a governmental
investigation), such indemnified party will, if a claim in respect thereof is to
be made against the indemnifying party under this Section 5, notify the
indemnifying party of the

 

13



--------------------------------------------------------------------------------

commencement thereof; but the failure to notify the indemnifying party shall not
relieve the indemnifying party from any liability that it may have under
subsection (a) or (b) above except to the extent that it has been materially
prejudiced (through the forfeiture of substantive rights or defenses) by such
failure; and provided further that the failure to notify the indemnifying party
shall not relieve it from any liability that it may have to an indemnified party
otherwise than under subsection (a) or (b) above. In case any such action is
brought against any indemnified party, and it notifies the indemnifying party of
the commencement thereof, the indemnifying party will be entitled to participate
therein and, to the extent that it may wish, jointly with any other indemnifying
party similarly notified, to assume the defense thereof, with counsel reasonably
satisfactory to such indemnified party (who shall not, except with the consent
of the indemnified party, be counsel to the indemnifying party), and after
notice from the indemnifying party to such indemnified party of its election so
to assume the defense thereof the indemnifying party will not be liable to such
indemnified party under this Section 5 for any legal or other expenses, other
than reasonable costs of investigation, subsequently incurred by such
indemnified party in connection with the defense thereof. No indemnifying party
shall, without the prior written consent of the indemnified party (which shall
not be unreasonably withheld), effect any settlement of any pending or
threatened action in respect of which any indemnified party is or could have
been a party and indemnity could have been sought hereunder by such indemnified
party unless such settlement (i) includes an unconditional release of such
indemnified party from all liability on any claims that are the subject matter
of such action, and (ii) does not include a statement as to or an admission of
fault, culpability or a failure to act by or on behalf of any indemnified party.

(d) If the indemnification provided for in this Section 5 is unavailable or
insufficient to hold harmless an indemnified party under subsections (a) or (b)
above, then each indemnifying party shall contribute to the amount paid or
payable by such indemnified party as a result of the losses, claims, damages or
liabilities (or actions in respect thereof) referred to in subsection (a) or (b)
above (i) in such proportion as is appropriate to reflect the relative benefits
received by the indemnifying party or parties on the one hand and the
indemnified party on the other from the exchange of the Securities, pursuant to
the Registered Exchange Offer, or (ii) if the allocation provided by the
foregoing clause (i) is not permitted by applicable law, in such proportion as
is appropriate to reflect not only the relative benefits referred to in clause
(i) above but also the relative fault of the indemnifying party or parties on
the one hand and the indemnified party on the other in connection with the
statements or omissions that resulted in such losses, claims, damages or
liabilities (or actions in respect thereof) as well as any other relevant
equitable considerations. The relative fault of the parties shall be determined
by reference to, among other things, whether the untrue or alleged untrue
statement of a material fact or the omission or alleged omission to state a
material fact relates to information supplied by the Company on the one hand or
such Holder or such other indemnified party, as the case may be, on the other,
and the parties’ relative intent, knowledge, access to information and
opportunity to correct or prevent such statement or omission. The amount paid by
an indemnified party as a result of the losses, claims, damages or liabilities
referred to in the first sentence of this subsection (d) shall be deemed to
include any legal or other expenses reasonably incurred by such indemnified
party in connection with investigating or defending any action or claim which is
the

 

14



--------------------------------------------------------------------------------

subject of this subsection (d). Notwithstanding any other provision of this
Section 5(d), the Holders of the Securities shall not be required to contribute
any amount in excess of the amount by which the net proceeds received by such
Holders from the sale of the Securities pursuant to a Registration Statement
exceeds the amount of damages which such Holders have otherwise been required to
pay by reason of such untrue or alleged untrue statement or omission or alleged
omission. No person guilty of fraudulent misrepresentation (within the meaning
of Section 11(f) of the Securities Act) shall be entitled to contribution from
any person who was not guilty of such fraudulent misrepresentation. For purposes
of this subsection (d), each person, if any, who controls such indemnified party
within the meaning of the Securities Act or the Exchange Act shall have the same
rights to contribution as such indemnified party and each person, if any, who
controls the Issuer or the Guarantors within the meaning of the Securities Act
or the Exchange Act shall have the same rights to contribution as the Issuer and
the Guarantors.

(e) The agreements contained in this Section 5 shall survive the sale of the
Securities pursuant to a Registration Statement and shall remain in full force
and effect, regardless of any termination or cancellation of this Agreement or
any investigation made by or on behalf of any indemnified party.

 

  6. Special Interest Under Certain Circumstances.

(a) Special interest (the “Special Interest”) with respect to the Initial
Securities shall be assessed as follows if any of the following events occur
(each such event in clauses (i) through (iv) below, a “Registration Default”):

(i) the Company fails to file any of the Registration Statements required by
Sections 1 and 2 hereof on or before the date specified for such filing;

(ii) any Registration Statement filed by the Company pursuant to Sections 1 and
2 hereof is not declared effective by the Commission on or prior to the date
specified for such effectiveness;

(iii) the Company fails to consummate the Registered Exchange Offer within 30
days (or longer, if required by applicable securities law) of the date specified
for effectiveness of the Exchange Offer Registration Statement; or

(iv) any Registration Statement filed pursuant to Section 1 or 2 is declared
effective, but thereafter ceases to be effective or usable in connection with
resales of Transfer Restricted Securities during the period specified in
Section 1 or 2 hereof, as applicable.

Special Interest shall accrue on the outstanding principal amount of Initial
Securities over and above the interest set forth in the title of the Securities
from and including the date on which any such Registration Default shall occur
to but excluding the date on which all such Registration Defaults have been
cured. In the event such Registration Defaults are not previously cured, all
Registration Defaults shall be cured on the date that each Security is no longer
a Transfer Restricted Security. The rate of the Special Interest will

 

15



--------------------------------------------------------------------------------

be 0.25% per year for the first 90-day period immediately following the
occurrence of a Registration Default, and such rate will increase by an
additional 0.25% per year with respect to each subsequent 90-day period until
all Registration Defaults have been cured, up to a maximum Special Interest rate
of 1.00% per year. The Issuer will pay such Special Interest on regular interest
payment dates. Such Special Interest will be in addition to any other interest
payable from time to time with respect to the Initial Securities and the
Exchange Securities. The Company will not be required to pay Special Interest
for more than one Registration Default at any given time. Following the cure of
all Registration Defaults, the accrual of Special Interest will cease and the
interest rate will revert to the original rate, 8.75%. The Special Interest due
pursuant to this Section 6(a) shall be the sole remedy for any Registration
Default.

(b) A Registration Default referred to in Section 6(a)(iv) hereof shall be
deemed not to have occurred and be continuing in relation to a Shelf
Registration Statement or the related prospectus if (i) such Registration
Default has occurred solely as a result of (x) the filing of a post-effective
amendment to such Shelf Registration Statement to incorporate annual audited
financial information with respect to the Company where such post-effective
amendment is not yet effective and needs to be declared effective to permit
Holders to use the related prospectus or (y) other material events, with respect
to the Company that would need to be described in such Shelf Registration
Statement or the related prospectus and (ii) in the case of clause (y), the
Company is proceeding promptly and in good faith to amend or supplement such
Shelf Registration Statement and related prospectus to describe such events;
provided, however, that in any case if such Registration Default occurs for a
continuous period in excess of 60 days, Special Interest shall be payable in
accordance with the above paragraph from the day such Registration Default would
have been deemed to occur but for this Section 6(b) until such Registration
Default is cured.

(c) Any amounts of Special Interest due pursuant to Section 6(a) above will be
payable in cash on the regular interest payment dates with respect to the
Initial Securities. The amount of Special Interest will be determined by
multiplying the applicable Special Interest rate by the principal amount of the
Initial Securities, multiplied by a fraction, the numerator of which is the
number of days such Special Interest rate was applicable during such period
(determined on the basis of a 360-day year comprised of twelve 30-day months),
and the denominator of which is 360.

(d) “Transfer Restricted Securities” means each Initial Security until (i) the
Registered Exchange Offer is consummated, except with respect to Initial
Securities held by Holders who are ineligible to participate in the Registered
Exchange Offer, (ii) following the exchange by a broker-dealer in the Registered
Exchange Offer of an Initial Security for an Exchange Security, the date on
which such Exchange Security is sold to a purchaser who receives from such
broker-dealer on or prior to the date of such sale a copy of the prospectus
contained in the Exchange Offer Registration Statement, (iii) the date on which
such Initial Security has been effectively registered under the Securities Act
and disposed of in accordance with the Shelf Registration Statement or (iv) the
date on which such Initial Security is distributed to the public pursuant to
Rule 144 under the Securities Act; provided, however, that an Initial Security
will not cease to be a Transfer Restricted Security for purposes of the
Registered Exchange Offer by virtue of clause (iv).

 

16



--------------------------------------------------------------------------------

  7. Rules 144 and 144A.

The Company shall use its reasonable best efforts to file the reports required
to be filed by it under the Securities Act and the Exchange Act in a timely
manner and, if at any time the Company is not required to file such reports, it
will, upon the request of any Holder of Initial Securities, make publicly
available other information so long as necessary to permit sales of their
securities pursuant to Rules 144 and 144A. The Company covenants that it will
take such further action as any Holder of Initial Securities may reasonably
request, all to the extent required from time to time to enable such Holder to
sell Initial Securities without registration under the Securities Act within the
limitation of the exemptions provided by Rules 144 and 144A (including the
requirements of Rule 144A(d)(4)). The Company will provide a copy of this
Agreement to prospective purchasers of Initial Securities identified to the
Company by the Initial Purchasers upon request. Upon the request of any Holder
of Initial Securities, the Company shall deliver to such Holder a written
statement as to whether it has complied with such requirements. Notwithstanding
the foregoing, nothing in this Section 7 shall be deemed to require the Company
to register any of its securities pursuant to the Exchange Act.

 

  8. Underwritten Registrations.

If any of the Transfer Restricted Securities covered by any Shelf Registration
are to be sold in an underwritten offering, the investment banker or investment
bankers and manager or managers that will administer the offering will be
selected by the Holders of a majority in aggregate principal amount of such
Transfer Restricted Securities to be included in such offering with the approval
of the Company, which will not be unreasonably withheld.

No person may participate in any underwritten registration hereunder unless such
person (i) agrees to sell such person’s Transfer Restricted Securities on the
basis reasonably provided in any underwriting arrangements approved by the
persons entitled hereunder to approve such arrangements and (ii) completes and
executes all questionnaires, powers of attorney, indemnities, underwriting
agreements and other documents reasonably required under the terms of such
underwriting arrangements and takes such other actions as the Company or the
managing underwriters shall reasonably require in connection with such
underwriting.

The Company shall be under no obligation to conduct such an underwritten
offering unless the amount of Transfer Restricted Securities to be registered
and sold exceeds $50 million (a “Required Underwritten Offering”); provided that
in no event shall the Company be required to effect more than two underwritten
offerings in any 12-month period.

 

  9. Miscellaneous.

(a) Amendments and Waivers. The provisions of this Agreement may not be amended,
modified or supplemented, and waivers or consents to departures from the
provisions hereof may not be given, except by the Company and the written
consent of the Holders of a majority in principal amount of (or, in the case of
any Special Interest, all) the Securities affected by such amendment,
modification, supplement, waiver or consent.

 

17



--------------------------------------------------------------------------------

(b) Notices. All notices and other communications provided for or permitted
hereunder shall be made in writing by hand delivery, first-class mail, facsimile
transmission, or air courier that guarantees overnight delivery:

(i) if to a Holder of the Securities, at the most current address given by such
Holder to the Company.

(ii) if to the Initial Purchasers :

Merrill Lynch, Pierce, Fenner & Smith

                      Incorporated

One Bryant Park

New York, NY 10036

with a copy to:

Latham & Watkins LLP

811 Main Street, Suite 3700

Houston, TX 77002

Fax No.: (713) 546-5401

Attention: Ryan Maierson

(iii) if to the Company:

Bill Barrett Corporation

1099 18th Street, Suite 2300

Denver, Colorado 80202

Fax No.: [    ]

Attention: William M. Crawford,

Senior Vice President—Treasury and Finance

with a copy to:

Davis Graham & Stubbs LLP

1550 17th Street, Suite 500

Denver, Colorado 80202

Fax No.: (303) 893-1379

Attention: John Elofson

All such notices and communications shall be deemed to have been duly given: at
the time delivered by hand, if personally delivered; three business days after
being deposited in the mail, postage prepaid, if mailed; when receipt is
acknowledged by recipient’s facsimile machine operator, if sent by facsimile
transmission; and on the day delivered, if sent by overnight air courier
guaranteeing next day delivery.

 

18



--------------------------------------------------------------------------------

Unless otherwise indicated, all references herein to “days” are to calendar
days.

(c) No Inconsistent Agreements. The Company has not, as of the date hereof,
entered into, nor shall it, on or after the date hereof, enter into, any
agreement with respect to its securities that is inconsistent with the rights
granted to the Holders herein or otherwise conflicts with the provisions hereof.

(d) Successors and Assigns. This Agreement shall be binding upon the Issuer, the
Guarantors and their respective successors and assigns.

(e) Counterparts. This Agreement may be executed in any number of counterparts
and by the parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement.

(f) Headings. The headings in this Agreement are for convenience of reference
only and shall not limit or otherwise affect the meaning hereof.

(g) Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO PRINCIPLES
OF CONFLICTS OF LAWS.

(h) Severability. If any one or more of the provisions contained herein, or the
application thereof in any circumstance, is held invalid, illegal or
unenforceable, the validity, legality and enforceability of any such provision
in every other respect and of the remaining provisions contained herein shall
not be affected or impaired thereby.

(i) Securities Held by the Company. Whenever the consent or approval of Holders
of a specified percentage of principal amount of Securities is required
hereunder, Securities held by the Company or its affiliates (other than
subsequent Holders of Securities if such subsequent Holders are deemed to be
affiliates solely by reason of their holdings of such Securities) shall not be
counted in determining whether such consent or approval was given by the Holders
of such required percentage.

(j) Submission to Jurisdiction. By the execution and delivery of this Agreement,
the Issuer and the Guarantors submit to the nonexclusive jurisdiction of any
competent federal or state court in the City and State of New York in any suit
or proceeding arising out of or relating to this Agreement or brought under
federal or state securities laws.

[Signature pages follow.]

 

19



--------------------------------------------------------------------------------

If the foregoing is in accordance with your understanding of our agreement,
please sign and return to the Issuer a counterpart hereof, whereupon this
instrument, along with all counterparts, will become a binding agreement among
the several Initial Purchasers, the Issuer and the Guarantors in accordance with
its terms.

 

Very truly yours, BILL BARRETT CORPORATION By:  

/s/ William W. Crawford

  Name:   William W. Crawford   Title:   Senior Vice President—Treasury and
Finance AURORA GATHERING, LLC By:  

/s/ William W. Crawford

  Name:   William W. Crawford   Title:   Senior Vice President—Treasury and
Finance CIRCLE B LAND COMPANY LLC By:  

/s/ William W. Crawford

  Name:   William W. Crawford   Title:   Senior Vice President—Treasury and
Finance

Signature Page to Registration Rights Agreement



--------------------------------------------------------------------------------

The foregoing Registration Rights Agreement is hereby confirmed and accepted as
of the date first above written.

On its own behalf and as representative of the Initial Purchasers.

MERRILL LYNCH, PIERCE, FENNER & SMITH

                               INCORPORATED

By:  

/s/ Lex Maultsby

  Name:   Lex Maultsby   Title:   Managing Director

Signature Page to Registration Rights Agreement



--------------------------------------------------------------------------------

ANNEX A

Each broker-dealer that receives Exchange Securities for its own account
pursuant to the Registered Exchange Offer must acknowledge that it will deliver
a prospectus in connection with any resale of such Exchange Securities. The
Letter of Transmittal states that by so acknowledging and by delivering a
prospectus, a broker-dealer will not be deemed to admit that it is an
“underwriter” within the meaning of the Securities Act. This Prospectus, as it
may be amended or supplemented from time to time, may be used by a broker-dealer
in connection with resales of Exchange Securities received in exchange for
Initial Securities where such Initial Securities were acquired by such
broker-dealer as a result of market-making activities or other trading
activities. The Company has agreed that, for a period of 180 days after the
consummation of the Registered Exchange Offer, it will make this Prospectus
available to any broker-dealer for use in connection with any such resale. See
“Plan of Distribution.”

 

Annex A - 1



--------------------------------------------------------------------------------

ANNEX B

Each broker-dealer that receives Exchange Securities for its own account in
exchange for Securities, where such Initial Securities were acquired by such
broker-dealer as a result of market-making activities or other trading
activities, must acknowledge that it will deliver a prospectus in connection
with any resale of such Exchange Securities. See “Plan of Distribution.”

 

Annex B - 1



--------------------------------------------------------------------------------

ANNEX C

PLAN OF DISTRIBUTION

Each broker-dealer that receives Exchange Securities for its own account
pursuant to the Registered Exchange Offer must acknowledge that it will deliver
a prospectus in connection with any resale of such Exchange Securities. This
Prospectus, as it may be amended or supplemented from time to time, may be used
by a broker-dealer in connection with resales of Exchange Securities received in
exchange for Initial Securities where such Initial Securities were acquired as a
result of market-making activities or other trading activities. The Company has
agreed that, for a period of 180 days after the effective date of the Exchange
Offer Registration Statement, it will make this prospectus, as amended or
supplemented, available to any broker-dealer for use in connection with any such
resale. In addition, until             , 20             (90 days after the
consummation of the Registered Exchange Offer), all dealers effecting
transactions in the Exchange Securities may be required to deliver a prospectus.

The Company will not receive any proceeds from any sale of Exchange Securities
by broker-dealers. Exchange Securities received by broker-dealers for their own
account pursuant to the Registered Exchange Offer may be sold from time to time
in one or more transactions in the over-the-counter market, in negotiated
transactions, through the writing of options on the Exchange Securities or a
combination of such methods of resale, at market prices prevailing at the time
of resale, at prices related to such prevailing market prices or negotiated
prices. Any such resale may be made directly to purchasers or to or through
brokers or dealers who may receive compensation in the form of commissions or
concessions from any such broker dealer or the purchasers of any such Exchange
Securities. Any broker-dealer that resells Exchange Securities that were
received by it for its own account pursuant to the Registered Exchange Offer and
any broker or dealer that participates in a distribution of such Exchange
Securities may be deemed to be an “underwriter” within the meaning of the
Securities Act and any profit on any such resale of Exchange Securities and any
commission or concessions received by any such persons may be deemed to be
underwriting compensation under the Securities Act. The Letter of Transmittal
states that, by acknowledging that it will deliver and by delivering a
prospectus, a broker-dealer will not be deemed to admit that it is an
“underwriter” within the meaning of the Securities Act.

For a period of 180 days after the consummation of the Registered Exchange
Offer, the Company will promptly send additional copies of this Prospectus and
any amendment or supplement to this Prospectus to any broker-dealer that
requests such documents as provided in the Letter of Transmittal. The Company
has agreed to pay all expenses incident to the Registered Exchange Offer other
than commissions or concessions of any brokers or dealers and will indemnify the
Holders of the Securities (including any broker-dealers) against certain
liabilities, including liabilities under the Securities Act.

 

Annex C - 1



--------------------------------------------------------------------------------

ANNEX D

☐ CHECK HERE IF YOU ARE A BROKER-DEALER AND WISH TO RECEIVE 10 ADDITIONAL COPIES
OF THE PROSPECTUS AND 10 COPIES OF ANY AMENDMENTS OR SUPPLEMENTS THERETO.

 

Name:  

 

  Address:  

 

   

 

 

If the undersigned is not a broker-dealer, the undersigned represents that it is
not engaged in, and does not intend to engage in, a distribution of Exchange
Securities. If the undersigned is a broker-dealer that will receive Exchange
Securities for its own account in exchange for Initial Securities that were
acquired as a result of market-making activities or other trading activities, it
acknowledges that it will deliver a prospectus in connection with any resale of
such Exchange Securities; however, by so acknowledging and by delivering a
prospectus, the undersigned will not be deemed to admit that it is an
“underwriter” within the meaning of the Securities Act.

 

Annex D - 1



--------------------------------------------------------------------------------

ANNEX E

INITIAL PURCHASERS

Merrill Lynch, Pierce, Fenner & Smith

                     Incorporated

J.P. Morgan Securities LLC

BMO Capital Markets Corp.

Citigroup Global Markets Inc.

Deutsche Bank Securities Inc.

Wells Fargo Securities, LLC

Lazard Frères & Co. LLC

BBVA Securities Inc.

Comerica Securities, Inc.

Scotia Capital (USA) Inc.

Santander Investment Securities Inc.

U.S. Bancorp Investments, Inc.

Barclays Capital Inc.

BOK Financial Securities, Inc.

Coker & Palmer, Inc.

Goldman, Sachs & Co.

Johnson Rice & Company L.L.C.

KeyBanc Capital Markets Inc.

KLR Group, LLC

Ladenburg Thalmann & Co. Inc.

Macquarie Capital (USA) Inc.

Seaport Global Securities LLC

Wunderlich Securities, Inc.

 

Annex E - 1